

115 S3265 RS: Waterfront Community Revitalization and Resiliency Act of 2018
U.S. Senate
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 638115th CONGRESS2d SessionS. 3265[Report No. 115–348]IN THE SENATE OF THE UNITED STATESJuly 25, 2018Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 13, 2018Reported by Mr. Thune, without amendmentA BILLTo require the Secretary of Commerce to undertake certain activities to support waterfront
			 community revitalization and resiliency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Waterfront Community Revitalization and Resiliency Act of 2018.
 2.FindingsCongress finds that— (1)many communities in the United States were developed along waterfronts;
 (2)water proximity and access is a recognized economic driver; (3)water shortages faced by parts of the United States underscore the need to manage water sustainably and restore water quality;
 (4)interest in waterfront revitalization and development has grown, while the circumstances driving waterfront development have changed;
 (5)waterfront communities face challenges to revitalizing and leveraging water resources, such as outdated development patterns, deteriorated water infrastructure, industrial contamination of soil and sediment, and lack of public access to the waterfront, which are often compounded by overarching economic distress in the community;
 (6)public investment in waterfront community development and infrastructure should reflect changing ecosystem conditions and extreme weather projections to ensure strategic, resilient investments;
 (7)individual communities have unique priorities, concerns, and opportunities related to waterfront restoration and community revitalization; and
 (8)the Secretary of Commerce has unique expertise in Great Lakes and ocean coastal resiliency and economic development.
 3.DefinitionsIn this Act: (1)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (2)Resilient waterfront communityThe term resilient waterfront community means a unit of local government or Indian tribe that is— (A)(i)bound in part by—
 (I)the Great Lakes; or (II)the ocean; or
 (ii)bordered or traversed by a riverfront or an inland lake; (B)self-nominated as a resilient waterfront community; and
 (C)designated by the Secretary as a resilient waterfront community on the basis of the development by the community of an eligible resilient waterfront community plan, with eligibility determined by the Secretary after considering the requirements of subsections (b) and (c) of section 4.
 (3)SecretaryThe term Secretary means the Secretary of Commerce. 4.Resilient waterfront communities designation (a)Designation (1)In generalSubject to paragraph (2), the Secretary shall designate resilient waterfront communities based on the extent to which a community meets the criteria described in subsection (b).
 (2)CollaborationFor inland lake and riverfront communities, in making the designation described in paragraph (1), the Secretary shall work with the Administrator of the Environmental Protection Agency and the heads of other Federal agencies, as the Secretary determines to be necessary.
 (b)Resilient waterfront community planA resilient waterfront community plan is a community-driven vision and plan that is developed— (1)voluntarily at the discretion of the community—
 (A)to respond to local needs; or (B)to take advantage of new water-oriented opportunities;
 (2)with the leadership of the relevant governmental entity or Indian tribe with the active participation of—
 (A)community residents; (B)utilities; and
 (C)interested business and nongovernmental stakeholders; (3)as a new document or by amending or compiling community planning documents, as necessary, at the discretion of the Secretary;
 (4)in consideration of all applicable State and Federal coastal zone management planning requirements;
 (5)to address economic competitive strengths; and (6)to complement and incorporate the objectives and recommendations of applicable regional economic plans.
 (c)Components of a resilient waterfront community planA resilient waterfront community plan shall— (1)consider all, or a portion of, the waterfront area and adjacent land and water to which the waterfront is connected ecologically, economically, or through local governmental or tribal boundaries;
 (2)describe a vision and plan for the community to develop as a vital and resilient waterfront community, integrating consideration of—
 (A)the economic opportunities resulting from water proximity and access, including— (i)water-dependent industries;
 (ii)water-oriented commerce; and (iii)recreation and tourism;
 (B)the community relationship to the water, including— (i)quality of life;
 (ii)public health; (iii)community heritage; and
 (iv)public access, particularly in areas in which publicly funded ecosystem restoration is underway;
 (C)ecosystem challenges and projections, including unresolved and emerging impacts to the health and safety of the waterfront and projections for extreme weather and water conditions;
 (D)infrastructure needs and opportunities, to facilitate strategic and sustainable capital investments in—
 (i)docks, piers, and harbor facilities; (ii)protection against storm surges, waves, and flooding;
 (iii)stormwater, sanitary sewer, and drinking water systems, including green infrastructure and opportunities to control nonpoint source runoff; and
 (iv)other community facilities and private development; and (E)such other factors as are determined by the Secretary to align with metrics or indicators for resiliency, considering environmental and economic changes.
 (d)DurationAfter the designation of a community as a resilient waterfront community under subsection (a), a resilient waterfront community plan developed in accordance with subsections (b) and (c) may be—
 (1)effective for the 10-year period beginning on the date on which the Secretary approves the resilient waterfront community plan; and
 (2)updated by the resilient waterfront community and submitted to the Secretary for the approval of the Secretary before the expiration of the 10-year period.
				5.Resilient waterfront communities network
 (a)In generalThe Secretary shall develop and maintain a resilient waterfront communities network to facilitate the sharing of best practices among waterfront communities.
 (b)Public recognitionIn consultation with designated resilient waterfront communities, the Secretary shall provide formal public recognition of the designated resilient waterfront communities to promote tourism, investment, or other benefits.
			6.Waterfront community revitalization activities
 (a)In generalTo support a community in leveraging other sources of public and private investment, the Secretary may use existing authority to support—
 (1)the development of a resilient waterfront community plan, including planning and feasibility analysis; and
 (2)the implementation of strategic components of a resilient waterfront community plan after the resilient waterfront community plan has been approved by the Secretary.
				(b)Non-Federal partners
 (1)Lead non-Federal partnersA unit of local government or an Indian tribe shall be eligible to be considered as a lead non-Federal partner if the unit of local government or Indian tribe is—
 (A)bound in part by— (i)the Great Lakes; or
 (ii)the ocean; or (B)bordered or traversed by a riverfront or an inland lake.
 (2)Non-Federal implementation partnersSubject to subsection (d)(3), a lead non-Federal partner may contract with an eligible non-Federal implementation partner for implementation activities described in subsection (d)(2).
				(c)Planning activities
 (1)In generalTechnical assistance may be provided for the development of a resilient waterfront community plan.
 (2)Eligible planning activitiesIn developing a resilient waterfront community plan, a resilient waterfront community may— (A)conduct community visioning and outreach;
 (B)identify challenges and opportunities; (C)develop strategies and solutions;
 (D)prepare plan materials, including text, maps, design, and preliminary engineering; (E)collaborate across local agencies and work with regional, State, and Federal agencies to identify, understand, and develop responses to changing ecosystem and economic cir­cum­stances; and
 (F)conduct other planning activities that the Secretary considers necessary for the development of a resilient waterfront community plan that responds to revitalization and resiliency issues confronted by the resilient waterfront community.
					(d)Implementation activities
 (1)In generalImplementation assistance may be provided— (A)to initiate implementation of a resilient waterfront community plan and facilitate high-quality development, including leveraging local and private sector investment; and
 (B)to address strategic community priorities that are identified in the resilient waterfront community plan.
 (2)AssistanceAssistance may be provided to advance implementation activities, such as— (A)site preparation;
 (B)environmental review; (C)engineering and design;
 (D)acquiring easements or land for uses such as green infrastructure, public amenities, or assembling development sites;
 (E)updates to zoning codes; (F)construction of—
 (i)public waterfront or boating amenities; and (ii)public spaces;
 (G)infrastructure upgrades to improve coastal resiliency; (H)economic and community development marketing and outreach; and
 (I)other activities at the discretion of the Secretary. (3)Implementation partners (A)In generalTo assist in the completion of implementation activities, a lead non-Federal partner may contract or otherwise collaborate with a non-Federal implementation partner, including—
 (i)a nonprofit organization; (ii)a public utility;
 (iii)a private entity; (iv)an institution of higher education;
 (v)a State government; or (vi)a regional organization.
 (B)Lead non-Federal partner responsibilityThe lead non-Federal partner shall ensure that assistance and resources received by the lead non-Federal partner to advance the resilient waterfront community plan of the lead non-Federal partner and for related activities are used for the purposes of, and in a manner consistent with, any initiative advanced by the Secretary for the purpose of promoting waterfront community revitalization and resiliency.
					(e)Use of non-Federal resources
 (1)In generalA resilient waterfront community receiving assistance under this section shall provide non-Federal funds toward completion of planning or implementation activities.
 (2)Non-Federal resourcesNon-Federal funds may be provided by— (A)one or more units of local or tribal government;
 (B)a State government; (C)a nonprofit organization;
 (D)a private entity; (E)a foundation;
 (F)a public utility; or (G)a regional organization.
 7.Interagency awarenessAt regular intervals, the Secretary shall provide a list of resilient waterfront communities to the applicable States and the heads of national and regional offices of interested Federal agencies, including at a minimum—
 (1)the Secretary of Transportation; (2)the Secretary of Agriculture;
 (3)the Administrator of the Environmental Protection Agency; (4)the Administrator of the Federal Emergency Management Agency;
 (5)the Assistant Secretary of the Army for Civil Works; (6)the Secretary of the Interior; and
 (7)the Secretary of Housing and Urban Development. 8.No new regulatory authorityNothing in this Act may be construed as establishing new authority for any Federal agency.November 13, 2018Reported without amendment